Per Curiam.
Litigation of a legally insignificant but predictably acrimonious boundary dispute resulted in dismissal of plaintiffs’ complaint by summary judgment. Attempts to negotiate settlement of defendants’ counter-complaint resulted in further strife and defendants moved for leave to file an amended counter-complaint alleging settlement agreement and praying for specific performance thereof. At the hearing on that motion, an invariably considerate and composed trial judge, distraught by the petty perversity of the parties over a matter that was virtually de minimis, granted summary judgment against the plaintiffs on the proffered counter-complaint. Plaintiffs had no opportunity to file a written response, they made no admissions at the hearing, and specifically denied the agreement claimed by defendants.
There being disputed issues of fact, we reverse and remand. Hudson v. Hudson (1970), 27 Mich App 137; Durant v. Stahlin (1965), 375 Mich 628.